Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/21/22. Claims 1-20 are pending in this application. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Wang (US 20180261603 A1).
Regarding claim 1, Wang discloses a memory device, comprising: a substrate 10, a memory region and a peripheral region are defined thereon, the peripheral region being located outside the memory region (see R1/R2); a plurality of isolation pillars formed on the substrate and at least located in the memory region for defining a plurality of node contact windows in the memory region of the substrate (see isolation pillars, 46/47); and a plurality of node contacts 62, the plurality of node contacts fill the node contact windows and arranged in a plurality of rows (see multiple connections ), wherein two of the plurality of node contacts filled in two adjacent node contact windows are connected with each other and to form a combined contact (see combined contact 62a), and a plurality of the node contacts located beside the combined contact are defined as a plurality of independent contacts (see independent contact 62G), and each independent contact is filled with a node contact window (see fig 3, disclosing contacts within trenches).
Further, Wang discloses wherein all of the independent contacts and the combined contacts are disposed in the memory region(see figs 6 and 7 disclosing singular and combined contacts in R1). 
Wang does not explicitly disclose only two combined pillars to forma combine contact. Wang discloses multiple pillars combined. However, it would have been obvious to form a combined contact of only two pillars. This is within one having ordinary skill in the art. 
Regarding claim 2, Wang disclose the memory device according to claim 1, wherein the isolation pillars are disposed between adjacent node contacts (47 are between node contacts);
wherein an isolation pillar disposed under the combined contact is defined as a first isolation pillar (see 47 as isolation pillars), and the two node contacts of the combined contact are connected with each other on a top surface of the first isolation pillar (see 62 connecting multiple contacts).
Regarding claim 3, Wang discloses the memory device according to claim 2, wherein the isolation pillar disposed between adjacent independent contacts are defined as a second isolation pillar (see 46 disposed between independent contacts, see fig 4), and a top surface of the second isolation pillar is lower than a top surface of each independent contact.
Regarding claim 4, Wang discloses the memory device according to claim 1, wherein an isolation pillar disposed under the combined contact is defined as a first isolation pillar, and a top surface of the first isolation pillar is higher than a top surface of the second isolation pillar (46/47/48 are differing heights).
Regarding claim 5, Wang discloses the memory device according to claim 1, wherein the isolation pillars are further formed in the peripheral region, and the isolation pillars disposed in the peripheral region are defined as a plurality of third isolation pillars (see fig 3), and at least one insulation filling pillar is disposed between two adjacent third isolation pillars (see 46/47/48).
Regarding claim 6, Wang discloses the memory device according to claim 5, further comprising:
an electrically conductive layer formed on at least part of the third isolation pillars(see fig 3 with at least three isolation pillars), wherein a top surface of part of the third isolation pillars covered by the electrically conductive layer is higher than a top surface of another part of the third isolation pillars not covered by the electrically conductive layer (see 45/46/47 of differing heights with 62 formed on top).
Regarding claim 7, Wang discloses the memory device according to claim 6, wherein the top surface of parts of the third isolation pillars and the top surface of parts of the insulation filling pillars located are lower than the top surface of the electrically conductive layer and the top surface of the combined contact, so as to define a groove between the electrically conductive layer and the combined contact (see surfaces of 62g with differing top surfaces, as compared with 62A).
Regarding claim 8, Wang discloses the memory device according to claim 7, further comprising:
a first shielding layer, wherein the first shielding layer is at least filled between the adjacent independent contacts and positioned on the second isolation pillar (see 61 formed over 46/48); and a second shielding layer, wherein the second shielding layer is at least filled in the groove between the electrically conductive layer and the combined contact(see 61 formed over 47/48).
Regarding claim 9, Wang discloses the memory device according to claim 5, further comprising:
an U-shaped insulating film layer disposed beside the combined contact, wherein the U-shaped insulating film layer covers the top surface of the third isolation pillar and the top surface of the insulation filling pillar (see U-shaped contact 62G).
Regarding claim 10, Wang discloses the memory device according to claim 5, further comprising: at least one isolation spacers disposed beside the combined contact, and the at least one isolation spacers covers parts of the third isolation pillars, wherein the top surface of the third isolation pillar covered by the isolation spacer is higher than the top surface of the third isolation pillar not covered by the isolation spacer (see fig 3, 45/46/48, disclosing isolation pillars and isolation spacers of differing heights).
Regarding claim 11, Wang discloses a memory device, comprising: forming a substrate 10, a memory region and a peripheral region are defined thereon, the peripheral region being located outside the memory region (see R1/R2); forming a plurality of isolation pillars formed on the substrate and at least located in the memory region for defining a plurality of node contact windows in the memory region of the substrate (see isolation pillars, 46/47); and forming a plurality of node contacts 62, the plurality of node contacts fill the node contact windows and arranged in a plurality of rows (see multiple connections ), wherein at least two of the plurality of node contacts filled in two adjacent node contact windows are connected with each other and to form a combined contact (see combined contact 62a), and a plurality of the node contacts located beside the combined contact are defined as a plurality of independent contacts (see independent contact 62G), and each independent contact is filled with a node contact window (see fig 3, disclosing contacts within trenches).
Further, Wang discloses wherein all of the independent contacts and the combined contacts are disposed in the memory region(see figs 6 and 7 disclosing singular and combined contacts in R1). 
Regarding claim 12, Wang disclose the memory device according to claim 1, wherein the isolation pillars are disposed between adjacent node contacts (47 are between node contacts);
wherein an isolation pillar disposed under the combined contact is defined as a first isolation pillar (see 47 as isolation pillars), and the two node contacts of the combined contact are connected with each other on a top surface of the first isolation pillar (see 62 connecting multiple contacts).
Regarding claim 13, Wang discloses the memory device according to claim 2, wherein the isolation pillar disposed between adjacent independent contacts are defined as a second isolation pillar (see 46 disposed between independent contacts, see fig 4), and a top surface of the second isolation pillar is lower than a top surface of each independent contact.
Regarding claim 14, Wang discloses the memory device according to claim 1, wherein an isolation pillar disposed under the combined contact is defined as a first isolation pillar, and a top surface of the first isolation pillar is higher than a top surface of the second isolation pillar (46/47/48 are differing heights).
Regarding claim 15, Wang discloses the memory device according to claim 1, wherein the isolation pillars are further formed in the peripheral region, and the isolation pillars disposed in the peripheral region are defined as a plurality of third isolation pillars (see fig 3), and at least one insulation filling pillar is disposed between two adjacent third isolation pillars (see 46/47/48).
Regarding claim 16, Wang discloses forming the memory device according to claim 5, further comprising: an electrically conductive layer formed on at least part of the third isolation pillars (see fig 3 with at least three isolation pillars), wherein a top surface of part of the third isolation pillars covered by the electrically conductive layer is higher than a top surface of another part of the third isolation pillars not covered by the electrically conductive layer (see 45/46/47 of differing heights with 62 formed on top).
Regarding claim 17, Wang discloses forming the memory device according to claim 6, wherein the top surface of parts of the third isolation pillars and the top surface of parts of the insulation filling pillars located are lower than the top surface of the electrically conductive layer and the top surface of the combined contact, so as to define a groove between the electrically conductive layer and the combined contact (see surfaces of 62g with differing top surfaces, as compared with 62A).
Regarding claim 18, Wang discloses forming the memory device according to claim 7, further comprising: a first shielding layer, wherein the first shielding layer is at least filled between the adjacent independent contacts and positioned on the second isolation pillar (see 61 formed over 46/48); and a second shielding layer, wherein the second shielding layer is at least filled in the groove between the electrically conductive layer and the combined contact(see 61 formed over 47/48).
Regarding claim 19, Wang discloses the memory device according to claim 5, further comprising:
an U-shaped insulating film layer disposed beside the combined contact, wherein the U-shaped insulating film layer covers the top surface of the third isolation pillar and the top surface of the insulation filling pillar (see U-shaped contact 62G).
Regarding claim 20, Wang discloses forming the memory device according to claim 5, further comprising: forming at least one isolation spacers disposed beside the combined contact, and the at least one isolation spacers covers parts of the third isolation pillars, wherein the top surface of the third isolation pillar covered by the isolation spacer is higher than the top surface of the third isolation pillar not covered by the isolation spacer (see fig 3, 45/46/48, disclosing isolation pillars and isolation spacers of differing heights).

Response to Arguments
It appears that node contacts and combined contacts are a matter of design choice in the memory region. perhaps a discussion of the function of such contacts only in the memory region would be helpful in distinguishing from the cited art. Applicant’s clarification by removal of “at least two” does not preclude greater than two. For example, a recitation of “no greater than two” appears to correspond to applicant’s assertions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813